NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1572-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JONATHAN HAGLEY,

     Defendant-Appellant.
________________________

                   Submitted September 20, 2021 – Decided September 29, 2021

                   Before Judges Sabatino and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment Nos. 17-06-0766
                   and 17-10-1364.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Abby P. Schwartz, Designated Counsel, on
                   the brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (William P. Miller, Assistant Prosecutor, of
                   counsel; Catherine A. Foddai, Legal Assistant, on the
                   brief).

PER CURIAM
      Defendant Jonathan Hagley appeals the trial court's September 9, 2020

order denying his petition seeking post-conviction relief ("PCR") from his 2018

conviction of various offenses. We affirm, essentially for the same substantive

reasons expressed in the PCR judge's September 2, 2020 written opinion.

      According to the State's proofs, on November 19, 2016, defendant

unlawfully entered a residence in Garfield, armed with a handgun and with an

apparent intent to burglarize the home. The following day, November 20, he

was found in possession of that same gun without a permit. Several months

later, on May 30, 2017, defendant assaulted a fellow inmate in the Bergen

County Jail, cutting that inmate's face with a blade.

      Following these incidents, defendant was charged with numerous offenses

in two separate indictments. With respect to the November 2016 incident,

defendant was charged in Indictment 17-06-00766-I with, among other offenses,

attempted murder, aggravated assault with a deadly weapon, and burglary. As

to the May 2017 jail incident, defendant was charged in Indictment 17-10-1364-

I with, among other things, aggravated assault, aggravated assault with a deadly

weapon, and other weapons offenses.

      Pursuant to a global plea agreement negotiated with the State, on

Indictment 17-06-0766-I, defendant pled guilty to burglary, in violation of

                                                                          A-1572-20
                                        2
N.J.S.A. 2C:18-2, and unlawful possession of a weapon, in violation of N.J.S.A.

2C:39-5(b). Defendant also pled guilty to aggravated assault, in violation of

N.J.S.A. 2C:12-1(b)(1), on Indictment 17-10-01364-I. All other charges were

dismissed with the State's assent. As part of the plea terms, the State further

agreed to recommend concurrent sentences of seven years on all three offenses,

subject to parole ineligibility periods respectively mandated by the No Early

Release Act, N.J.S.A. 2C:43-7.2, and the Graves Act, N.J.S.A. 2C:43-6(c).

Defendant pled guilty and assented to these terms on the record at the plea

proceeding on February 7, 2018, accompanied by his counsel.

      On March 16, 2018, the trial court sentenced defendant to concurrent

terms of seven years, with credit given for time already served and in accordance

with the associated parole disqualifiers, consistent with the plea agreement. His

attorney at that hearing argued for a lesser sentence of six years, which the court

rejected.

      Defendant filed a direct appeal of his sentence on the Sentencing Oral

Argument ("SOA") calendar, arguing the sentencing judge overlooked several

mitigating factors, including his youthful age of eighteen at the time of the

offenses. We rejected those arguments and affirmed defendant's sentences in an




                                                                             A-1572-20
                                        3
SOA order dated May 7, 2019. The Supreme Court denied certification. State

v. Hagley, 239 N.J. 409 (2019).

         Thereafter, defendant filed the instant PCR petition. In particular, he

contends his plea counsel was ineffective by failing to urge to the sentencing

judge certain mitigating factors more strenuously. Among these factors, he

asserts the victim of the burglary was a drug dealer, that he did not intend to use

the gun to harm anyone, and that his later assault of a fellow inmate occurred

during a fight as an imperfect act of self-defense.

         After considering defendant's claims and oral argument, the PCR judge

dismissed the petition. The judge found no need for an evidentiary hearing. The

judge issued a detailed written opinion explaining why he dismissed the petition

on both procedural grounds under Rule 3:22-2(c) (limiting the ability to raise

sentencing-related arguments on PCR), and also on its merits.

         This appeal ensued. Defendant presents the following arguments in his

brief:

              POINT I

              THE POST - CONVICTION TRIAL JUDGE ERRED
              IN FINDING THAT THE PETITION WAS BARRED
              AND CONSEQUENTLY DEFENDANT'S RIGHT TO
              DUE PROCESS WAS VIOLATED.



                                                                             A-1572-20
                                        4
            POINT II

            INEFFECTIVE ASSISTANCE OF COUNSEL AT
            SENTENCING     REQUIRES    THAT   AN
            EVIDENTIARY HEARING BE HELD.


      Having considered these arguments in light of the applicable law, we

affirm the dismissal of defendant's PCR petition. We do so on substantive

grounds, and do not reach the PCR judge's alternative procedural basis.

      Under the Sixth Amendment of the United States Constitution, a person

accused of crimes is guaranteed the effective assistance of legal counsel in his

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish a

deprivation of that right, a convicted defendant must satisfy the two-part test

enunciated in Strickland by demonstrating: (1) counsel's performance was

deficient, and (2) the deficient performance actually prejudiced the accused's

defense. Ibid.; see also State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the

Strickland two-part test in New Jersey).

      In reviewing such claims, courts apply a strong presumption that defense

counsel "rendered adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment." Strickland, 466 U.S. at 690. A

defendant asserting ineffective assistance of counsel must present a prima facie



                                                                          A-1572-20
                                       5
claim of such ineffectiveness in order to obtain an evidentiary hearing. State v.

Preciose, 129 N.J. 451, 462 (1992).

      Defendant fails to make such a prima facie showing in this case. As to the

first part of the Strickland test, we agree with the PCR judge that defendant's

contentions that his plea counsel was ineffective are manifestly lacking in merit.

The sentencing transcript reveals that defendant's counsel presented to the judge

mitigating evidence of his age, educational disability, and mental health issues

that allegedly contributed to his wrongful conduct. Counsel also pointed out

that defendant had a supportive family, who were present in court and who had

submitted statements on his behalf. Counsel further argued that defendant was

not an isolated instigator in both incidents.

      As to the second part of the Strickland test, we agree with the PCR judge

it is speculative that a more forceful or detailed presentation by defense counsel

would have changed the sentenced imposed. By negotiating a favorable plea

agreement with the prosecutor, counsel spared defendant from a far greater

sentencing exposure on the two indictments.        Although only age eighteen,

defendant had an extensive juvenile record. His lawyer negotiated a very

favorable plea agreement that avoided consecutive terms on the two indictments.

The sentences were not above the ordinary term for such offenses. No prima


                                                                            A-1572-20
                                         6
facie case of ineffectiveness was shown, and thus the PCR judge did not err in

declining a hearing.

      Affirmed.




                                                                        A-1572-20
                                      7